Citation Nr: 9910124	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  95-24 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disability 
as a result of exposure to Agent Orange.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to November 
1972, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence of record, which 
clinically confirms the presence of chloracne or other 
acneform disease consistent with chloracne.

3.  In a February 1997 rating action, the RO assigned a 100 
percent shcedular rating for post-traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
skin disability as a result of exposure to herbicides is not 
well grounded.  38 U.S.C.A. § 5107 (West 1998).

2.  The claim of entitlement to a total rating for 
compensation purposes based on individual unemployability is 
moot.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Skin Disability

The threshold question that must be resolved with respect to 
the veteran's claim of entitlement to service connection for 
a skin disability as a result of exposure to herbicides is 
whether he has submitted a well-grounded claim for benefits 
arising therefrom.  38 U.S.C.A. § 5107(a).  Pursuant to 
38 U.S.C.A. § 5107(a), a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to be a well- grounded claim, 
there must be (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence. See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  If the claimant has not presented a well-grounded 
claim, then the appeal fails as to that claim, and the Board 
is under no duty pursuant to 38 U.S.C.A. § 5107(a) to assist 
the claimant any further in the development of that claim.  
Murphy, 1 Vet.App. at 81. 

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110, 1131 
(West 1991). 

Service connection may also be granted for a chronic disease, 
i. e., cancer, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6) (1998) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) (1998) are also satisfied.  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma, are among those 
disabilities for which the presumption is available. 38 
C.F.R. § 3.309(e) (1998).  The diseases listed in 38 C.F.R. § 
3.309(e) must have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne, 
PCT, and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within one 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service. 38 C.F.R. § 
3.307(a)(6)(ii) (1998).

The evidence shows that the veteran served in the Republic of 
Vietnam.  A review of the veteran's service medical records 
shows that the veteran was treated on several occasions for 
skin problems.  Her was seen for a boil in July 1953.  He was 
treated in February 1956 for a rash on the back and arms.  In 
February 1969 he was treated for boils on the left ankle.  
The July 1972 retirement examination clinically evaluated the 
veteran's skin as normal.

The veteran underwent a VA examination in February 1976 and 
April 1978.  These examinations revealed that the veteran's 
skin was normal.  He received treatment at VA medical 
facilities from 1980 to 1996 for various disorders.  
Beginning in 1988 the veteran was treated for skin problems, 
variously diagnoses, to include psoriasis an an allergic 
reaction to niacin.  There was no diagnosis of chloracne.  

The veteran underwent a VA Agent Orange examination in August 
1992.  He reported that the rash began during his period of 
service in the Republic of Vietnam.  The veteran indicated 
that he was in the Republic of Vietnam in 1966 wherein his 
duty included that he clear areas which had been sprayed with 
agent orange and that he was able to see planes flying 
overhead spraying agent orange.  He also indicated that he 
would drink water in that area many times.  

Physical examination reveals no active lesions, but that he 
had several hyperpigmented macules on his lower buttocks, a 
few of which were scarred.  The veteran did not have any 
opened comedones, or any acne on his back, chest, neck, 
posterior auricular areas or face in any distribution at all. 
The scarring was described as really not severe, nothing of 
the type that would cause acne conglobata or hidradenitis 
supprativa.  There were no active lesions, but the examiner 
opined that the lesions were painful and uncomfortable for 
the veteran when active.  An assessment of folliculitis of 
the buttocks area.

A VA hospital surgical pathology record dated in March 1995 
shows that the veteran reported with a three week history of 
a nodule on the left hand.  A diagnosis was given of left 
hand dorsum skin shave biopsy which revealed squamous cell 
carcinoma, well differentiated involving the deep margin of 
resection.

The veteran and his spouse testified at a hearing before a 
hearing officer of the RO in November 1995.  The veteran 
stated that he had a skin disability during service which had 
progressed to the point of various diagnoses since 
separation.  He indicated that he was exposed to defoliant 
spray in the Republic of Vietnam, and that he developed skin 
rashes for which he was sent by a medic to a hospital in Quen 
Yam.  He reported that his symptoms have been active and have 
subsided over time.  He stated that while in service, he was 
told that his symptoms were jungle rot.  He stated that he 
was first treated about nine or ten months after arriving in 
Vietnam.  He related recent treatment for skin cancer 
involving the back of the left hand.

To summarize, a lay person is competent to describe an injury 
or symptoms of a disability.  However, a lay person not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In this regard, the service medical records show that the 
veteran was seen on several occasions for skin problems.  
However, at the time of the retirement examination no 
abnormality was detected.  The first post service clinical 
evidence of a skin disability was beginning in the 1980s, 
many years after service.  During this time his skin problems 
were variously diagnosed. Squamous cell carcinoma of the left 
hand was diagnosed in 1995.  However, again this is many 
years following service.  

The post service medical evidence does not confirm the 
presence of chloracne, other acneform disease consistent with 
chloracne, or soft-tissue sarcoma.  Accordingly the 
presumption of service connection under 38 C.F.R. § 3.309 is 
not applicable.  Additionally, the veteran has not submitted 
any competent medical evidence nor is there any competent 
medical evidence of record, which relates any current skin 
disorder to the veteran's period of military service or 
exposure to Agent Orange. Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994),

Accordingly, the claim for service connection for a skin 
disability is not well grounded and must be denied. 

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. § 
5107(a) (West 1991), VA has a duty under 38 U.S.C.A. § 
5103(a) (West 1991) to advise the claimant of the evidence 
required to complete the application.  In the case at hand, 
the Board finds that the rating decision, statement of the 
case, and supplemental statement of the case, adequately 
informed the veteran of what evidence is necessary evidence 
to support his claim. See Robinette v. Brown, 8 Vet.App. 69 
(1995);

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same. 

II. Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16

By rating action dated in February 1997, the RO determined 
that the veteran was entitled to a 100 percent schedular 
evaluation for his service connected PTSD. Accordingly, the 
claim for individual unemployability must be dismissed as 
moot. 38 C.F.R. § 4.16(a).



ORDER

Entitlement to service connection for a skin disability as a 
result of exposure to Agent Orange is denied.  The claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability is dismissed.


REMAND

Entitlement to an increased rating for hypertension was 
denied by the RO in January 1996.  The Board considers the 
statement from the e veteran's representative, received in 
April 1996 as being a notice of disagreement regarding the 
issue of an increased rating for hypertension.  The veteran 
has not been provided with a statement of the case regarding 
this issue.

In order to ensure his right of due process, the case is 
REMANDED for the following action: 

The RO should furnish the veteran and his 
representative a statement of the case 
regarding the issue of entitlement to an 
increased evaluation for his service 
connected hypertension, to include all 
pertinent old and revised rating 
criteria.  He should also be provided 
with an explanation of his appellate 
rights.  The RO is informed that this 
issue is not before the Board for 
appellate consideration until a timely 
substantive appeal has been received.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 


